                                 Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 1 of 45 Page ID #:63



                                   1    JAE K. PARK (Bar No. 234474)
                                        jae.park@dentons.com
                                   2    DENTONS US LLP
                                        601 S Figueroa St., Suite 2500
                                   3    Los Angeles, CA 90017
                                        Tel: (213) 623-9300
                                   4    Fax: (213) 623-9924
                                   5    WILLIAM T. O’BRIEN (admitted pro hac vice)
                                        william.obrien@dentons.com
                                   6    JOHN W. LOMAS, JR. (admitted pro hac vice)
                                        john.lomas@dentons.com
                                   7    1900 K Street, N.W.
                                        Washington, D.C. 20006
                                   8    Telephone: (202) 496-7500
                                        Facsimile: (202) 496-7756
                                   9
                                        Attorneys for Plaintiff
                                  10    PAVEL FUKS
601 S FIGUEROA ST., SUITE 2500




                                  11
   LOS ANGELES, CA 90017
      DENTONS US LLP




                                  12                                  UNITED STATES DISTRICT COURT
        (213) 623-9300




                                  13                                 CENTRAL DISTRICT OF CALIFORNIA
                                  14
                                  15    PAVEL FUKS, an individual,                  Case No. 8:19-CV-01212-JVS (JDEx)
                                  16                             Plaintiff,         Hon. James V. Selna
                                  17             v.                                 RESPONSE TO ORDER TO
                                                                                    SHOW CAUSE
                                  18    YURI VANETIK, an individual,
                                  19                             Defendant.         Complaint Filed: 6/18/19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28

                                                                                          RESPONSE TO ORDER TO SHOW CAUSE
                                       US_Active\112934969\V-5
                                 Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 2 of 45 Page ID #:64



                                   1           Plaintiff Pavel Fuks respectfully submits this response to the Court’s July 31,
                                   2   2019 Order that Plaintiff Show Cause why this action should not be dismissed for
                                   3   lack of prosecution. (Dkt. No. 16.)
                                   4           Since filing the Complaint on June 18, 2019 (Dkt No. 1), Plaintiff has
                                   5   diligently sought to serve the Complaint and Summons on Defendant Yuri Vanetik.
                                   6   Unfortunately, Vanetik has a long history of using non-home and non-work place
                                   7   addresses, which has made personal service difficult. For example, the 8502 E
                                   8   Chapman Ave, Suite 609, Orange, California address that Vanetik used when
                                   9   establishing in Wyoming what appears to be a front company, is a mailbox at a
                                  10   UPS Store. (Exhibits A, B; see also Complaint ¶¶ 1, 53.) That UPS Store address
601 S FIGUEROA ST., SUITE 2500




                                  11   is also the address that The Disciplinary Board of the State of Pennsylvania has for
   LOS ANGELES, CA 90017
      DENTONS US LLP




                                  12   Vanetik, though he is on inactive status (Exhibit C), and an address in Federal
        (213) 623-9300




                                  13   Election Commission records for more than fifty political contributions Vanetik has
                                  14   made since 2007, including several in 2017 and 2018 (Exhibit D).
                                  15           At Plaintiff’s direction, a process server attempted on the day the Complaint
                                  16   was filed to serve Defendant Vanetik at the address he has repeatedly identified as
                                  17   his home address: 1085 Castlerock Lane, Santa Ana, CA 92705-6128. The house at
                                  18   that address appears to be owned in the name of Nina Vanetik, who Plaintiff
                                  19   understands is Defendant’s mother. (Exhibit E.) Defendant Vanetik identified that
                                  20   address as his home on two Foreign Agents Registration Act submissions that
                                  21   Vanetik filed with the United States Department of Justice dated October 7, 2017
                                  22   and March 19, 2018. (Exhibits F, G.)
                                  23           That address is also listed as Defendant Vanetik’s address in Federal Election
                                  24   Commission (“FEC”) records for more than seventy political campaign and
                                  25   committee contributions that Vanetik has made since 2004, including a recent
                                  26   contribution on June 18, 2019 (the same day Plaintiff filed the Complaint in this
                                  27   action), five contributions in 2018, including contributions to the California
                                  28   Republican Party and Republican Party of Orange County, multiple contributions in

                                                                                 -2-       RESPONSE TO ORDER TO SHOW CAUSE
                                       US_Active\112934969\V-5
                                  Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 3 of 45 Page ID #:65



                                    1   2017 to the Rohrabacher for Congress campaign committee, and contributions in
                                    2   2016 to the Hillary Victory Fund, Hillary for America, and the Democratic National
                                    3   Committee. (Exhibit D.)
                                    4           That same Castlerock Lane address is also identified as Vanetik’s address in
                                    5   South Dakota Secretary of State records for a political campaign contribution to
                                    6   Jason Ravnsborg (Exhibit H), New Mexico Secretary of State records for a political
                                    7   campaign contribution to Susana Martinez (Exhibit I), New Jersey Election Law
                                    8   Enforcement Commission records for a political campaign contribution to the New
                                    9   Jersey Republican State Committee (Exhibit J), and a business entity registration
                                   10   with the State of California (Exhibit K). The Castlerock Lane address is also listed
4655 EXECUTIVE DRIVE, SUITE 700




                                   11   as Vanetik’s home address in numerous public directories.
 SAN DIEGO, CALIFORNIA 92121
      DENTONS US LLP




                                   12           Process servers have attempted to serve Defendant Vanetik at the Castlerock
        (619) 236-1414




                                   13   Lane address at least ten times at different times of the day without success. No
                                   14   one has ever answered the door.
                                   15           Plaintiff has also had a process server attempt to serve Defendant Vanetik at
                                   16   5757 W. Century Blvd., Los Angeles, CA 90045, the address that Vanetik
                                   17   identified as his business address on his Foreign Agents Registration Act filings
                                   18   with the United States Department of Justice dated October 7, 2017 and March 19,
                                   19   2018. (Exhibits F, G.) That address is an executive office facility, and the
                                   20   secretary at the facility said that no one with Vanetik’s name was located there.
                                   21           Plaintiff has also had a process server attempt service at two other addresses
                                   22   —500 South Calle de Casas, Anaheim Hills, CA 92807 and 1401 Dove Street, #220
                                   23   Newport Beach, CA 92660—associated with Defendant Vanetik in a judgment
                                   24   against him that is recorded in Orange County. (Exhibit L.) The Dove Street
                                   25   location is a suite in an office building. A woman who answered the locked suite
                                   26   door told the process server that she had never heard of Defendant Vanetik, asked a
                                   27   co-worker to look him up in their system, and told the process server there was no
                                   28   record of his name. No one appeared to be home at the South Calle de Casas

                                                                                  -3-       RESPONSE TO ORDER TO SHOW CAUSE
                                        US_Active\112934969\V-5
                                  Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 4 of 45 Page ID #:66



                                    1   address.
                                    2           Plaintiff has also attempted to contact Defendant Vanetik through attorneys
                                    3   who have represented him in other prior court actions, but none of those attorneys
                                    4   have responded.
                                    5           Plaintiff will continue to attempt personal service, including at the Castlerock
                                    6   Lane, Century Boulevard, and South Calle de Casas addresses. Plaintiff will also
                                    7   evaluate whether substitute service or a motion to serve Vanetik by publication are
                                    8   appropriate.
                                    9           The Federal Rules provide that: “If a defendant is not served within 90 days
                                   10   after the complaint is filed, the court—on motion or on its own after notice to the
4655 EXECUTIVE DRIVE, SUITE 700




                                   11   plaintiff—must dismiss the action without prejudice against that defendant or order
 SAN DIEGO, CALIFORNIA 92121
      DENTONS US LLP




                                   12   that service be made within a specified time. But if the plaintiff shows good cause
        (619) 236-1414




                                   13   for the failure, the court must extend the time for service for an appropriate period.”
                                   14   Fed. R. Civ. P. 4(m) (emphasis added).
                                   15           Given Plaintiff filed the Complaint on June 18, the initial 90-day service
                                   16   period runs through September 16. Plaintiff has made and is continuing to make
                                   17   diligent efforts to serve the Complaint, and thus the action should not be dismissed
                                   18   for failure to prosecute.
                                   19
                                   20    Dated: August 8, 2019                       DENTONS US LLP
                                   21
                                   22                                                By: s/Jae K. Park
                                                                                        Jae K. Park
                                   23
                                                                                     Attorneys for Plaintiff Pavel Fuks
                                   24
                                   25
                                   26
                                   27
                                   28

                                                                                  -4-        RESPONSE TO ORDER TO SHOW CAUSE
                                        US_Active\112934969\V-5
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 5 of 45 Page ID #:67




                  EXHIBIT A




                                      -5-
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 6 of 45 Page ID #:68




                                      -6-
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 7 of 45 Page ID #:69




                                      -7-
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 8 of 45 Page ID #:70




                                      -8-
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 9 of 45 Page ID #:71




                                      -9-
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 10 of 45 Page ID #:72




                   EXHIBIT B




                                      -10-
8/8/2019 Case                       The UPS Store EDocument
                      8:19-cv-01212-JVS-JDE         Chapman Ave:17
                                                                Shipping & Packing,
                                                                     Filed          Printing and
                                                                             08/08/19            Mailboxes
                                                                                              Page    11 ofin Orange
                                                                                                              45 Page, CA ID #:73



   E Chapman Ave
   OPEN TODAY UNTIL 6:30 PM


          The UPS Store                                                                                           Hours

   Your resource for mailbox, shipping, and printing services in Orange, CA.                                 Store Hours

   8502 E Chapman Ave                                                                                        Open Today Until 6:30 PM
   Orange, CA 92869

   Located In The Albertson's Shopping On The Corner Of Chapman And Jamboree                                 UPS Air Pickup Times
   Get Directions    Contact Us
                                                                                                             Last Pickup Today at 5:15 PM

   Phone:       (714) 288-1040

   Fax:         (714) 288-1032                                                                               UPS Ground Pickup Times

   Email:       store2075@theupsstore.com                                                                    Last Pickup Today at 5:15 PM


          Start Print Order        Schedule Appointment




                                                                          Products and Services




                              Printing                                         Shipping & Packing                                                Mailboxes


      You can count on the printing professionals at The       The UPS Store is your professional packing and                When you open a mailbox at The UPS Store, you get
      UPS Store Orange to help you make a lasting              shipping resource in Orange. We oﬀer a range of               a lot more than just a box with a key. You'll get
      impression. We oﬀer a wide range of printing and         domestic, international and freight shipping services         package acceptance from all shipping carriers, mail
      copying services to help you promote your small          as well as custom shipping boxes, moving boxes and            receipt noti cations, and a real street address in
      business or prepare for your personal event or           packing supplies. The UPS Store Certi ed Packing              92869, not just a PO Box #. Apply today.
      presentation. Place your order online or stop by our     Experts at 8502 E Chapman Ave are here to help you
      store to get started.                                    ship with con dence.
                                                                                                                             Mailbox Services

      Start Online Print Order                                 UPS Shipping
      Copies & Documents                                       Packing & Shipping Boxes
      Marketing Materials                                      International Shipping
      Stationery & Cards
                                                               Freight Shipping
                                                                                       -11-
https://locations.theupsstore.com/ca/orange/8502-e-chapman-ave                                                                                                                     1/3
8/8/2019 Case                      The UPS Store EDocument
                     8:19-cv-01212-JVS-JDE         Chapman Ave:17
                                                               Shipping & Packing,
                                                                    Filed          Printing and
                                                                            08/08/19            Mailboxes
                                                                                             Page    12 ofin Orange
                                                                                                             45 Page, CA ID #:74
      Banners, Posters & Signs                                      Moving Boxes & Supplies
      All Printing Services                                         All Shipping & Packing Services




     document being notarized at the ups store                                                      shredded paper in hands


   Notary Services                                                                                Shredding Services

   Looking for a notary public in 92869? The UPS Store at 8502 E Chapman Ave oﬀers                The UPS Store oﬀers convenient and aﬀordable document shredding services in Orange,
   convenient notary services near you. Stop by today to get your documents notarized and         CA, provided by Iron Mountain®. Shred your items to help protect yourself and your
   check another item oﬀ your to-do list.                                                         business from identity the .

   Notary Services                                                                                Shredding Services


     brunette woman's passport photos taken at the ups store                                        franchisee standing outside greeting a small business owner


   Passport Photos                                                                                House Accounts

   Traveling abroad? Need to renew your passport? Stop by today to get your passport              Get easier checkout and exible billing for your small business. Learn about opening a
   photo taken at The UPS Store location on 8502 E Chapman Ave.                                   house account at The UPS Store on 8502 E Chapman Ave.

   Passport Photos                                                                                House Accounts


     store associate sending a fax


   Additional Services

   The UPS Store is here to help you get stuﬀ done. Learn more about all of our products
   and store services including mailing and oﬃce supplies, faxing, scanning, and more.

   Additional Services




                                          About                                                                                   Store Services

     Man at counter with packages to ship                                            The UPS Store E Chapman Ave

                                                                                     The UPS Store in Orange, CA is here to help individuals and small businesses by oﬀering a wide range
                                                                                     of products and services. We are locally owned and operated and conveniently located at 8502 E
                                                                                     Chapman Ave.

                                                                                     While we're your local packing and shipping experts, we do much more. The UPS Store is your local
                                                                                     print shop in 92869, providing professional printing services to market your small business or to help
                                                                                     you complete your personal project or presentation. We oﬀer secure mailbox and package
                                                                                     acceptance services, document shredding, oﬃce and mailing supplies, faxing, scanning and more.
                    Locally Owned & Operated in Orange                               Everything for your small business, even shipping.


                              Contact Us                                                   Areas Served

                                                                                     Orange, CA

                                                                                           Languages Spoken

                                                                                     English


                                                                                                                              Connect with Us




                                                                  Join Our Mailing List
            Sign up for insider access to The UPS Store® news and special oﬀers and you’ll save 15% on your next online print order.

                                                           Provide Email
                                                                                              Are you a small business owner?
                                                                                            -12-
https://locations.theupsstore.com/ca/orange/8502-e-chapman-ave                                                                                                                                2/3
8/8/2019 Case                           The UPS Store EDocument
                          8:19-cv-01212-JVS-JDE         Chapman Ave:17
                                                                    Shipping & Packing,
                                                                         Filed          Printing and
                                                                                 08/08/19            Mailboxes
                                                                                                  Page    13 ofin Orange
                                                                                                                  45 Page, CA ID #:75
                                                                                                                            Yes             No
                                                                              Enter Email


                                                                                                     I agree to the Terms & Conditions



                                                                                                                     Join




                                                                                            Nearby The UPS Store Locations



               The UPS Store Saddleback Square

               Open Today Until 7:00 PM
               3419 E Chapman Ave
               Orange, CA 92869
               (714) 799-4800

               Directions            View Page




   Copyright © 1994-© 2019. The UPS Store, Inc. is a UPS® company. The UPS Store® (TUPSS™) locations are independently owned and operated by franchisees of The UPS Store, Inc. in the USA and by its master licensee and its
   franchisees in Canada. All employees working at the local The UPS Store center, including the notary, are employees of the franchisee, and not The UPS Store, Inc.

   All Locations    CA      Orange      8502 E Chapman Ave

   The UPS Store | Privacy Notice | Your CA Privacy Rights | Website Terms of Use




                                                                                                                    -13-
https://locations.theupsstore.com/ca/orange/8502-e-chapman-ave                                                                                                                                                                  3/3
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 14 of 45 Page ID #:76




                   EXHIBIT C




                                      -14-
8/8/2019 Case                                           Vanetik,08/08/19
                      8:19-cv-01212-JVS-JDE Document 17 Filed    Yuri    Page 15 of 45 Page ID #:77
        100%                                                                                                                        Search the website      



                                                                                                                         I need to...                               



           FO R AT TO R NE YS                               FO R T H E P U B L I C                        NE WS & M E D I A                               AB O UT




        Quick Links                                 Back to Search
                                                


        BROWSE RUL ES
        Browse the Rules that govern
                                                Vanetik, Yuri
        attorneys.


        F ILE A CO MPLA INT
                                                Public Information
        File a complaint against an attorney.
                                                Attorney ID: 82556
        F IND A N AT TO RN EY
        Look up an attorney’s contact           Current Status: Inactive
        information and disciplinary history.
                                                Date of Admission: 11/12/1998
        SE A RCH OPIN IONS
        Search Supreme Court and                Law Firm: Vanetik law
        Disciplinary Board Opinions.
                                                Other Organization:
        SE A RCH RECEN T DISC IP L INE
        Search Supreme Court and                Address: 8502 E CHAPMAN AVE
        Disciplinary Board Actions.             ORANGE California 92869-2461

                                                Country: United States

                                                Telephone: (714) 323-8246

                                                Fax: (714) 538-4177

                                                County: Out of State

                                                District: Out of State

                                                Professional Liability Insurance: I do not maintain professional liability insurance because I do not have private
                                                clients and have no possible exposure to malpractice actions (e.g. retired, full-time in-house counsel, prosecutor,
                                                full-time government counsel, etc.)

                                                Comment(s):




                                                FOR ATTORNEYS               NEWS & MEDIA              News le tt e r S ign-
                                                                                                      up                                         Follow us on Facebook
                                                Rules
                                                                            ABOUT                     Please enter your email
                                                Forms                                                 address to sign up for the
     Pennsylvania Judicial Center                                           Our Structure             newsletter                                  Follow us on Twitter
                                                Attorney Registration
     601 Commonwealth Ave, Suite 5600
                                                                            The Discipline Process
     P.O. Box 62625                             Reinstatement                                         Email
                                                                            The Reinstatement
     Harrisburg, PA 17106-2625                  FAQs & Resources            Process
                                                                               -15-
https://www.padisciplinaryboard.org/for-the-public/find-attorney/attorney-detail/82556                                                                                   1/2
8/8/2019 Case                                          Vanetik,08/08/19
                     8:19-cv-01212-JVS-JDE Document 17 Filed    Yuri    Page 16 of 45 Page ID #:78
     Phone: 717.231.3380                          Search Opinions              Annual Report   S I GN U P!          Disciplinary Board of the
     Fax: 717.231.3381                            Update My Information        Leadership                           @DBoardPA

                                                                                                             An appeals court dismissed a medical
                                                                               Contact Us
                                                                                                             malpractice lawsuit because the
                                                  FOR THE PUBLIC
                                                                                                             lawyer filed an expert report 18
                                                  File a Complaint                                           minutes after a midnight deadline.
                                                                                                             abajournal.com/lawscribbler/a…
                                                  Find an Attorney
                                                  FAQs & Resources                                                                                10h

                                                  Search Recent
                                                  Discipline                                                        Disciplinary Board of the
                                                                                                                    @DBoardPA

                                                                                                             Attorney Michael Evan Weintraub




     ©2007-2019 The Disciplinary Board of the Supreme Court of Pennsylvania.                                               Disclaimer | ADA Policy




                                                                               -16-
https://www.padisciplinaryboard.org/for-the-public/find-attorney/attorney-detail/82556                                                                  2/2
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 17 of 45 Page ID #:79




                   EXHIBIT D




                                      -17-
                              Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 18 of 45 Page ID #:80

committee_name                      report_year entity_type_ contributor_name   contributor_street_1       contributor_s contributor_city   contributor   contributor contributor_employer         contributor_occupation   contribution_receipt_   contribution_receipt
                                                desc                                                       treet_2                          _state        _zip                                                              date                    _amount
STEVE DAINES FOR MONTANA               2019     INDIVIDUAL VANETIK, YURI        1085 CASTLEROCK LN                       SANTA ANA          CA            927056128 DOMINION PARTNERS              MANAGING PARTNER         6/18/2019 0:00          $1,000.00
CALIFORNIA REPUBLICAN PARTY            2018     INDIVIDUAL VANETIK, YURI        1085 CASTLEROCK LANE                     SANTA ANA          CA            92705       DOMINION PARTNERS            PARTNER                  11/10/2018 0:00         $500.00
FEDERAL ACCT.
CALIFORNIA REPUBLICAN PARTY            2018    INDIVIDUAL VANETIK, YURI         8502 EAST CHAPMAN AVENUE                 ORANGE             CA            92869       DOMINION                     LAWYER                   10/25/2018 0:00         $2,000.00
FEDERAL ACCT.
CALIFORNIA REPUBLICAN PARTY            2018    INDIVIDUAL VANETIK, YURI         8502 EAST CHAPMAN AVENUE                 ORANGE             CA            92869       DOMINION                     LAWYER                   10/25/2018 0:00         $2,500.00
FEDERAL ACCT.
TROY DOWNING FOR US SENATE             2018    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            92705       VANETIK                      LAWYER                   6/5/2018 0:00           $500.00
AMERICA FIRST ACTION, INC.             2018    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LANE                     SANTA ANA          CA            92705       SELF-EMPLOYED                LAWYER                   4/4/2018 0:00           $250.00
ALEX MOONEY FOR CONGRESS               2018    INDIVIDUAL   VANETIK, YURI       8502 E CHAPMAN 609                       ORANGE             CA            928692461   DOMINION PARTNERS            LAWYER                   3/31/2018 0:00          $1,000.00
GEN EQUITY FEDERAL PAC                 2018    INDIVIDUAL   VANETIK, YURI       1085 CASTLE ROCK                         ORANGE             CA            92705       VANETIK INTERNATIONAL        INVESTOR                 3/8/2018 0:00           $4,000.00
REPUBLICAN PARTY OF ORANGE COUNTY      2018    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LANE                     SANTA ANA          CA            927056128   SELF-EMPLOYED                INVESTOR                 3/8/2018 0:00           $1,500.00
(FEDERAL)
SHAWN NELSON FOR CONGRESS              2018    INDIVIDUAL   VANETIK, YURI       8502 E CHAPMAN, #609                     ORANGE             CA            92869       DOMINION PARTNERS            CEO                      3/6/2018 0:00           $2,700.00
MIMI WALTERS VICTORY FUND              2018    INDIVIDUAL   VANETIK, YURI       8502 E CHAPMAN AVE, #609                 ORANGE             CA            92869       VANETIK LAW                  ATTORNEY                 2/1/2018 0:00           $1,000.00
WALTERS FOR CONGRESS                   2018    INDIVIDUAL   VANETIK, YURI       8502 E CHAPMAN AVE, #609                 ORANGE             CA            92869       VANETIK INTERNATIONAL, INC   PRINCIPAL & CEO          2/1/2018 0:00           $1,000.00
MIMI WALTERS VICTORY FUND              2017    INDIVIDUAL   VANETIK, YURI       8502 E CHAPMAN AVE, #609                 ORANGE             CA            92869       VANETIK LAW                  ATTORNEY                 11/8/2017 0:00          $500.00
KEN CALVERT FOR CONGRESS               2017    INDIVIDUAL   VANETIK, YURI       8502 E CHAPMAN, #609                     ORANGE             CA            92869       VANETIK INTERNATIONAL        CEO                      11/8/2017 0:00          $500.00
COMMITTEE
WALTERS FOR CONGRESS                   2017    INDIVIDUAL   VANETIK, YURI       8502 E CHAPMAN AVE, #609                 ORANGE             CA            92869       VANETIK INTERNATIONAL, INC   PRINCIPAL & CEO          11/8/2017 0:00          $500.00
ROHRABACHER FOR CONGRESS               2017    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LANE                     SANTA ANA          CA            92705       VANETIK INTERNATIONAL, LLC   FINANCE                  6/29/2017 0:00          $336.40
ROHRABACHER FOR CONGRESS               2017    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LANE                     SANTA ANA          CA            92705       VANETIK INTERNATIONAL, LLC   FINANCE                  5/26/2017 0:00          $1,101.18
ROHRABACHER FOR CONGRESS               2017    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LANE                     SANTA ANA          CA            92705       VANETIK INTERNATIONAL, LLC   FINANCE                  5/12/2017 0:00          $1,232.42
NRCC                                   2017    INDIVIDUAL   VANETIK, YURI MR.   8502 EAST CHAPMAN          SUITE 609     ORANGE             CA            928692461   VANETIK INTERNATIONAL        INVESTOR                 3/15/2017 0:00          $25,000.00
REPUBLICAN PARTY OF SAN DIEGO          2016    INDIVIDUAL   VANETIK, YURI       85020 E CHAPMAN ST                       ORANGE             CA            92769       VANETIK INTERNATIONAL        LAWYER                   8/15/2016 0:00          $750.00
COUNTY
MAJORITY COMMITTEE PAC--MC PAC         2016    INDIVIDUAL   VANETIK, YURI       8502 EAST CHAPMAN          SUITE 609     ORANGE             CA            92869       VANETIK INTERNATIONAL        INVESTOR                 6/27/2016 0:00          $1,200.00
KEVIN MCCARTHY FOR CONGRESS            2016    INDIVIDUAL   VANETIK, YURI       8502 EAST CHAPMAN          SUITE 609     ORANGE             CA            92869       VANETIK INTERNATIONAL        INVESTOR                 6/27/2016 0:00          $1,500.00
MCCARTHY VICTORY FUND                  2016    INDIVIDUAL   VANETIK, YURI       8502 EAST CHAPMAN          SUITE 609     ORANGE             CA            92869       VANETIK INTERNATIONAL        INVESTOR                 6/27/2016 0:00          $2,700.00
DNC SERVICES CORP./DEM. NAT'L          2016    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            927056128   DOMINION PARTNERS, LLC       MANAGING PARTNER         6/18/2016 0:00          $10,000.00
COMMITTEE
HILLARY VICTORY FUND                   2016    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            927056128   DOMINION PARTNERS, LLC       MANAGING PARTNER         6/18/2016 0:00          $10,000.00
NRSC                                   2016    INDIVIDUAL   VANETIK, YURI MR    1085 CASTLEROCK LN                       SANTA ANA          CA            927056128   VANETIK INTERNATIONAL, LLC                            5/25/2016 0:00          $7,500.00
NRSC                                   2016    INDIVIDUAL   VANETIK, YURI MR    1085 CASTLEROCK LN                       SANTA ANA          CA            927056128   VANETIK INTERNATIONAL, LLC                            5/25/2016 0:00          $7,500.00
MCCARTHY WALTERS VICTORY               2016    INDIVIDUAL   VANETIK, YURI       8502 CHAPMAN AVE, #609                   ORANGE             CA            92869       VANETIK INTERNATIONAL, INC   PRINCIPAL/CEO            5/16/2016 0:00          $5,400.00
COMMITTEE
MAKING INVESTMENTS MAJORITY            2016    INDIVIDUAL VANETIK, YURI         8502 CHAPMAN AVE, #609                   ORANGE             CA            92869       VANETIK INTERNATIONAL, INC   PRINCIPAL/CEO            5/13/2016 0:00          $1,500.00
INSURED PAC
KEVIN MCCARTHY FOR CONGRESS            2016    INDIVIDUAL   VANETIK, YURI       8502 EAST CHAPMAN          SUITE 609     ORANGE             CA            92869       VANETIK INTERNATIONAL        INVESTOR                 5/13/2016 0:00          $2,700.00
KEVIN MCCARTHY FOR CONGRESS            2016    INDIVIDUAL   VANETIK, YURI       8502 EAST CHAPMAN          SUITE 609     ORANGE             CA            92869       VANETIK INTERNATIONAL        INVESTOR                 5/13/2016 0:00          $1,200.00
FRIENDS OF JARED POLIS COMMITTEE       2016    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            927056128   VANETIK INTERNATIONAL        CEO                      5/10/2016 0:00          $2,700.00
HILLARY FOR AMERICA                    2016    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            927056128   DOMINION PARTNERS, LLC       MANAGING PARTNER         4/27/2016 0:00          $2,700.00
RAND PAUL FOR PRESIDENT, INC.          2016    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            927056128   VANETIK INTERNATIONAL        CEO                      3/5/2016 0:00           ($2,700.00)
RAND PAUL FOR PRESIDENT, INC.          2016    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            927056128   VANETIK INTERNATIONAL        CEO                      3/5/2016 0:00           ($2,700.00)
CARLOS CURBELO CONGRESS                2016    INDIVIDUAL   VANETIK, YURI       8502 E CHAPMAN             STE 609       ORANGE             CA            928692461   VANETIK INTERNATIONAL        OWNER                    2/23/2016 0:00          $1,000.00
RAND PAUL VICTORY COMMITTEE            2016    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK                          SANTA ANA          CA            927056128   VANETIK INTERNATIONAL        CEO                      2/11/2016 0:00          ($5,400.00)
ROYCE CAMPAIGN COMMITTEE               2016    INDIVIDUAL   VANETIK, YURI       8502 E CHAPMAN AVENUE      SUITE 609     ORANGE             CA            928692461   VANETIK INTERNATIONAL, LLC   PRINCIPAL/CEO            1/10/2016 0:00          $2,700.00
ROYCE CAMPAIGN COMMITTEE               2016    INDIVIDUAL   VANETIK, YURI       8502 E CHAPMAN AVENUE      SUITE 609     ORANGE             CA            928692461   VANETIK INTERNATIONAL, LLC   PRINCIPAL/CEO            1/10/2016 0:00          $200.00
RAND PAUL FOR PRESIDENT, INC.          2015    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            927056128   VANETIK INTERNATIONAL        CEO                      12/18/2015 0:00         $2,700.00
RAND PAUL FOR PRESIDENT, INC.          2015    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            927056128   VANETIK INTERNATIONAL        CEO                      12/18/2015 0:00         $2,700.00
RAND PAUL FOR US SENATE                2015    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            927056128   VANETIK INTERNATIONAL        CHAIRMAN                 12/16/2015 0:00         $2,700.00
RAND PAUL FOR US SENATE                2015    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            927056128   VANETIK INTERNATIONAL        CHAIRMAN                 12/16/2015 0:00         $2,700.00
RAND PAUL VICTORY COMMITTEE            2015    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK                          SANTA ANA          CA            927056128   VANETIK INTERNATIONAL        CEO                      12/16/2015 0:00         $5,400.00
KRISTI FOR CONGRESS                    2015    INDIVIDUAL   VANETIK, YURI       8502 E CHAPMAN AVENUE      SUITE 609     ORANGE             CA            928692461   VANETIK INTERNATIONAL, LLC   CHAIRMAN                 12/1/2015 0:00          $500.00
ISSA FOR CONGRESS                      2015    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            92705       VANTETIK INTERNATIONAL       OWNER                    11/16/2015 0:00         $2,700.00
DARRELL ISSA VICTORY FUND              2015    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LANE                     SANTA ANA          CA            92705       YURI VANETIK                 INVESTOR                 11/16/2015 0:00         $3,000.00
ISSA FOR CONGRESS                      2015    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            92705       VANTETIK INTERNATIONAL       OWNER                    11/16/2015 0:00         $300.00
ROYCE CAMPAIGN COMMITTEE               2015    INDIVIDUAL   VANETIK, YURI       8502 E CHAPMAN AVENUE      SUITE 609     ORANGE             CA            928692461   VANETIK INTERNATIONAL, LLC   PRINCIPAL/CEO            10/23/2015 0:00         $2,500.00
MIMI WALTERS VICTORY FUND              2015    INDIVIDUAL   VANETIK, YURI       8502 E CHAPMAN AVE, #609                 ORANGE             CA            92869       VANETIK INTERNATIONAL, INC   PRINCIPAL/CEO            10/15/2015 0:00         $2,700.00
WALTERS FOR CONGRESS                   2015    INDIVIDUAL   VANETIK, YURI       8502 E CHAPMAN AVE, #609                 ORANGE             CA            92869       VANETIK INTERNATIONAL, INC   PRINCIPAL & CEO          10/15/2015 0:00         $2,700.00
WALTERS FOR CONGRESS                   2015    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LANE                     SANTA ANA          CA            92705       VANETIK INTERNATIONAL, LLC   FINANCE                  8/19/2015 0:00          $2,700.00
JEB 2016, INC.                         2015    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            92705       VANETIK INTERNATIONAL LLS    CHAIRMAN                 8/18/2015 0:00          $2,700.00
MARCO RUBIO FOR PRESIDENT              2015    INDIVIDUAL   VANETIK, YURI MR.   1085 CASTLEROCK LANE                     SANTA ANA          CA            92705       VANETIK INTERNATIONAL        C.E.O.                   6/29/2015 0:00          $2,700.00
DARRELL ISSA VICTORY FUND              2014    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LANE                     SANTA ANA          CA            92705       YURI VANETIK                 INVESTOR                 10/29/2014 0:00         $3,390.34
ZINKE FOR CONGRESS                     2014    INDIVIDUAL   VANETIK, YURI       8502 E CHAPMAN AVE                       ORANGE             CA            928692461   VANETIK INTERNATIONAL        CEO                      9/16/2014 0:00          $2,600.00
MAVERICK PAC USA                       2014    INDIVIDUAL   VANETIK, YURI       44 CASTLETREE                            LAS FLORES         CA            92688       SELF                         PRIVATE EQUITY           9/12/2014 0:00          $300.00
COMMITTEE TO RE-ELECT                  2014    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LANE                     SANTA ANA          CA            92705       VANETIK INTERNATIONAL, LLC   FINANCE                  6/23/2014 0:00          $2,000.00
CONGRESSMAN DANA ROHRABACHER
ZINKE FOR CONGRESS                     2014    INDIVIDUAL   VANETIK, YURI       8502 E CHAPMAN AVE                       ORANGE             CA            928692461   VANETIK INTERNATIONAL        CEO                      3/10/2014 0:00          $500.00
CARL DEMAIO FOR CONGRESS               2013    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            927056128   VANETIK INTERNATIONAL, LLC   INVESTOR                 11/24/2013 0:00         $2,000.00
CORY BOOKER FOR SENATE                 2013    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            927056128   VANETIK INTERNATIONAL, LLC   CEO                      9/23/2013 0:00          $400.00
CORY BOOKER FOR SENATE                 2013    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            927056128   VANETIK INTERNATIONAL, LLC   CEO                      9/23/2013 0:00          $1,000.00
ISSA FOR CONGRESS                      2013    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            92705       VANTETIK INTERNATIONAL       OWNER                    9/23/2013 0:00          $2,400.00
DARRELL ISSA VICTORY FUND              2013    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LANE                     SANTA ANA          CA            92705       YURI VANETIK                 INVESTOR                 9/23/2013 0:00          $5,000.00
ISSA FOR CONGRESS                      2013    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            92705       VANTETIK INTERNATIONAL       OWNER                    9/23/2013 0:00          $2,600.00
CORY BOOKER FOR SENATE                 2013    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            927056128   VANETIK INTERNATIONAL, LLC   CEO                      9/23/2013 0:00          $1,000.00
CORY BOOKER FOR SENATE                 2013    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            927056128   VANETIK INTERNATIONAL, LLC   CEO                      9/23/2013 0:00          $1,000.00
CORY BOOKER FOR SENATE                 2013    INDIVIDUAL   VANETIK, YURI       1085 CASTLEROCK LN                       SANTA ANA          CA            927056128   VANETIK INTERNATIONAL, LLC   CEO                      9/23/2013 0:00          ($400.00)




                                                                                                                           -18-
                                 Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 19 of 45 Page ID #:81

committee_name                      report_year entity_type_   contributor_name    contributor_street_1        contributor_s   contributor_city   contributor   contributor   contributor_employer            contributor_occupation   contribution_receipt_   contribution_receipt
                                                desc                                                           treet_2                            _state        _zip                                                                   date                    _amount
NRCC                                   2013     INDIVIDUAL     VANETIK, YURI       8502 EAST CHAPMAN           SUITE 609       ORANGE             CA            92869         VANETIK INTERNATIONAL           INVESTOR                 6/28/2013 0:00          $200.00
KEVIN MCCARTHY FOR CONGRESS            2013     INDIVIDUAL     VANETIK, YURI       8502 EAST CHAPMAN           SUITE 609       ORANGE             CA            92869         VANETIK INTERNATIONAL           INVESTOR                 6/27/2013 0:00          $2,600.00
MAJORITY COMMITTEE PAC--MC PAC         2013     INDIVIDUAL     VANETIK, YURI       8502 EAST CHAPMAN           SUITE 609       ORANGE             CA            92869         VANETIK INTERNATIONAL           INVESTOR                 6/27/2013 0:00          $5,000.00
KEVIN MCCARTHY FOR CONGRESS            2013     INDIVIDUAL     VANETIK, YURI       8502 EAST CHAPMAN           SUITE 609       ORANGE             CA            92869         VANETIK INTERNATIONAL           INVESTOR                 6/27/2013 0:00          $2,600.00
MCCARTHY VICTORY FUND 2014             2013     INDIVIDUAL     VANETIK, YURI       8502 EAST CHAPMAN           SUITE 609       ORANGE             CA            92869         VANETIK INTERNATIONAL           INVESTOR                 5/1/2013 0:00           $10,400.00
ROYCE CAMPAIGN COMMITTEE               2013     INDIVIDUAL     VANETIK, YURI       1085 CASTLEROCK LANE                        SANTA ANA          CA            927056128     VANETIK INTERNATIONAL, LLC      PRINCIPAL                4/17/2013 0:00          $2,600.00
NRCC                                   2013     INDIVIDUAL     VANETIK, YURI MR.   8502 E. CHAPMAN             SUITE 609       ORANGE             CA            92869         VANETIK INTERNATIONAL LLC       MANAGING PARTNER         4/2/2013 0:00           $4,000.00
NATIONAL CONSERVATIVE CAMPAIGN         2012     INDIVIDUAL     VANETIK, YURI MR.   1085 CASTLEROCK AVE                         SANTA ANA          CA            92702                                                                  12/17/2012 0:00         $1,000.00
FUND
TEXANS FOR LAMAR SMITH                 2012    INDIVIDUAL      VANETIK, YURI       1401 DOVE STREET            SUITE 640       NEWPORT BEACH      CA            92660         VANETIK INTERNATIONAL, LLC      OWNER                    9/5/2012 0:00           $2,000.00
PAT ROBERTS FOR US SENATE INC          2012    INDIVIDUAL      VANETIK, YURI       1085 CASTLEROCK LANE                        SANTA ANA          CA            92705         SELF-EMPLOYED                   INVESTOR                 8/16/2012 0:00          $2,000.00
STRICKLAND FOR CONGRESS 2012           2012    INDIVIDUAL      VANETIK, YURI       1085 CASTLEROCK LN.                         SANTA ANA          CA            92705         VANETIK                         DIRECTOR                 6/5/2012 0:00           $1,000.00
FRIENDS OF GARY DELONG                 2012    INDIVIDUAL      VANETIK, YURI       1085 CASTKROCK                              LEMON HEIGHTS      CA            92705         VANETIK INTERNATIONAL           OWNER                    6/4/2012 0:00           $1,000.00
ELIZABETH EMKEN FOR US SENATE          2012    INDIVIDUAL      VANETIK, YURI       1085 CASTLEROCK LN                          SANTA ANA          CA            92705         VANETIK INTL. LLC               INVESTOR                 3/9/2012 0:00           $500.00
HELLER FOR SENATE                      2012    INDIVIDUAL      VANETIK, YURI       1085 CASTLEROCK                             SANTA ANA          CA            92705         VANETIK INTERNATIONAL           OWNER                    3/8/2012 0:00           $500.00
BOB CORKER FOR SENATE 2012             2012    INDIVIDUAL      VANETIK, YURI       8502 EAST CHAPMAN DRIVE                     ORANGE             CA            92869         VANETIK INTERNATIONAL           PRINCIPAL                3/6/2012 0:00           $500.00
ROYCE CAMPAIGN COMMITTEE               2012    INDIVIDUAL      VANETIK, YURI       1085 CASTLEROCK LANE                        SANTA ANA          CA            92705         VANETIK INTERNATIONAL, LLC      PRINCIPAL                3/5/2012 0:00           $500.00
JOHN CAMPBELL FOR CONGRESS             2012    INDIVIDUAL      VANETIK, YURI       8502 E CHAPMAN AVENUE       SUITE 609       ORANGE             CA            92869         OWNER/VANETIK INTERNATIONAL     VANETIK                  3/5/2012 0:00           $250.00
                                                                                                                                                                              LLC                             INTERNATIONAL LLC
STRICKLAND FOR CONGRESS 2012           2012    INDIVIDUAL      VANETIK, YURI       1085 CASTLEROCK LN.                         SANTA ANA          CA            92705         VANETIK                         DIRECTOR                 3/5/2012 0:00           $1,000.00
ISSA FOR CONGRESS                      2012    INDIVIDUAL      VANETIK, YURI       1085 CASTLEROCK LN                          SANTA ANA          CA            92705         VANTETIK INTERNATIONAL          OWNER                    3/5/2012 0:00           $500.00
FRIENDS OF GARY DELONG                 2012    INDIVIDUAL      VANETIK, YURI       1085 CASTKROCK                              LEMON HEIGHTS      CA            92705         VANETIK INTERNATIONAL           OWNER                    2/1/2012 0:00           $1,000.00
ROMNEY FOR PRESIDENT INC.              2011    INDIVIDUAL      VANETIK, YURI MR.   1085 CASTLEROCK                             LEMON HEIGHTS      CA            92705         VANETIK INTERNATIONAL LLC       INVESTOR                 12/13/2011 0:00         $2,500.00
PROSPERITY PAC                         2011    INDIVIDUAL      VANETIK, YURI       1085 CASTLEROCK LANE                        LEMON HEIGHTS      CA            92705         VANETIK                         INVESTOR                 10/31/2011 0:00         $2,500.00
                                                                                                                                                                              INTERNATIONAL/INVESTOR
WICKER FOR SENATE                      2011    INDIVIDUAL      VANETIK, YURI       8502 E CHAPMAN              STE 609         ORANGE             CA            92705         VANETIK INTL., LLC              FINANCE                  9/27/2011 0:00          $1,000.00
JON HUNTSMAN FOR PRESIDENT INC.        2011    INDIVIDUAL      VANETIK, YURI       1085 CASTLE ROCK LANE                       SANTA ANA          CA            92705         VANETIK INTERNATIONAL L.L.C.    INVESTOR                 7/25/2011 0:00          $1,500.00
PAWLENTY FOR PRESIDENT                 2011    INDIVIDUAL      VANETIK, YURI MR.   8502 E. CHAPMAN AVENUE                      ORANGE             CA            92869         VANETIK INTERNATIONAL L.L.C.    PRINCIPAL                7/14/2011 0:00          $2,500.00
JON HUNTSMAN FOR PRESIDENT INC.        2011    INDIVIDUAL      VANETIK, YURI       1085 CASTLE ROCK LANE                       SANTA ANA          CA            92705         VANETIK INTERNATIONAL L.L.C.    INVESTOR                 6/30/2011 0:00          $1,000.00
COMMITTEE TO RE-ELECT                  2011    INDIVIDUAL      VANETIK, YURI       8502 E CHAPMAN AVENUE       # 609           ORANGE             CA            92869         VANETIK INTERNATIONAL           FINANCE                  6/30/2011 0:00          $2,500.00
CONGRESSMAN DANA ROHRABACHER
PAWLENTY FOR PRESIDENT                 2011    INDIVIDUAL      VANETIK, YURI MR.   8502 E. CHAPMAN AVENUE                      ORANGE             CA            92869         VANETIK INTERNATIONAL L.L.C.    PRINCIPAL                5/24/2011 0:00          $2,500.00
GARDNER FOR CONGRESS                   2010    INDIVIDUAL      VANETIK, YURI       8507 E CHAPMAN STE 609                      ORANGE             CA            92869         SELF-EMPLOYED                   FINANCE                  10/31/2010 0:00         $2,400.00
KRISTI FOR CONGRESS                    2010    INDIVIDUAL      VANETIK, YURI       8507 E. CHAPMAN STE 609                     ORANGE             CA            92869         SELF-EMPLOYED                   FINANCE                  10/27/2010 0:00         $2,400.00
FRIENDS OF DAVID HARMER                2010    INDIVIDUAL      VANETIK, YURI       660 NEWPORT CENTER DRIVE    SUITE 770       NEWPORT BEACH      CA            92660         GR CAPITAL ASSET MGMT.          MANAGING DIRECTOR        10/25/2010 0:00         $2,400.00
FRIENDS OF JOE HECK                    2010    INDIVIDUAL      VANETIK, YURI       8507 E. CHAPMAN SUITE 609                   ORANGE             CA            92869         SELF EMPLOYED                   FINANCE                  10/13/2010 0:00         $2,400.00
YOUNG GUNS VICTORY FUND                2010    INDIVIDUAL      VANETIK, YURI       8507 E. CHAPMAN STE 609                     ORANGE             CA            92869         VANETIK INTERNATIONAL , LLC     MANAGING PARTNER         10/13/2010 0:00         $12,000.00
ROBERT HURT FOR CONGRESS               2010    INDIVIDUAL      VANETIK, YURI       8507 E CHAPMAN STE 609                      ORANGE             CA            92869         SELF EMPLOYED                   FINANCE                  10/13/2010 0:00         $2,400.00
MARY BONO MACK COMMITTEE               2010    INDIVIDUAL      VANETIK, YURI       1085 CASTLEROCK                             LEMON HEIGHTS      CA            92705         VANETIK INTERNATIONAL, LLC      OWNER                    9/24/2010 0:00          $1,000.00
VAN TRAN FOR CONGRESS                  2010    INDIVIDUAL      VANETIK, YURI       8502 E CHAPMAN                              ORANGE             CA            92869         VANETIK INTERNATIONAL           FINANCE                  9/9/2010 0:00           $500.00
NATIONAL REPUBLICAN CONGRESSIONAL      2010    INDIVIDUAL      VANETIK, YURI MR.   8502 E. CHAPMAN             SUITE 609       ORANGE             CA            92869         VANETIK INTERNATIONAL LLC       MANAGING PARTNER         8/10/2010 0:00          $2,400.00
COMMITTEE
REPUBLICAN PARTY OF ORANGE COUNTY      2010    INDIVIDUAL VANETIK, YURI            1085 CASTLEROCK LANE                        SANTA ANA          CA            927056128 SELF-EMPLOYED                       INVESTOR                 8/2/2010 0:00           $2,500.00
(FEDERAL)
KEN CALVERT FOR CONGRESS               2010    INDIVIDUAL VANETIK, YURI            8502 E CHAPMAN, #609                        ORANGE             CA            92869         VANETIK INTERNATIONAL           CEO                      3/12/2010 0:00          $250.00
COMMITTEE
NATIONAL REPUBLICAN CONGRESSIONAL      2010    INDIVIDUAL VANETIK, YURI MR.        8502 E. CHAPMAN             SUITE 609       ORANGE             CA            92869         VANETIK INTERNATIONAL LLC       MANAGING PARTNER         2/18/2010 0:00          $5,000.00
COMMITTEE
FREE AND STRONG AMERICA PAC INC.       2009    INDIVIDUAL      VANETIK, YURI MR. 1085 CASTLEROCK                               LEMON HEIGHTS      CA            92705         VANETIK INTERNATIONAL LLC       INVESTOR                 5/21/2009 0:00          $1,000.00
GEN NEXT PAC- FEDERAL ACCOUNT          2009    INDIVIDUAL      VANETIK, YURI      1085 CASTLE ROCK                             ORANGE             CA            92705         VANETIK INTERNATIONAL           INVESTOR                 1/15/2009 0:00          $5,000.00
LINDSEY GRAHAM FOR SENATE              2008    INDIVIDUAL      VANETIK, YURI      8502 E CHAPMAN AVE           STE 609         ORANGE             CA            92869         VANTETIK INTERNATIONAL, LLC     FINANCE                  8/8/2008 0:00           $2,300.00
REPUBLICAN NATIONAL COMMITTEE          2008    INDIVIDUAL      VANETIK, YURI      8502 E. CHAPMAN              SUITE 609       ORANGE             CA            92869         VANETIK INTERNATIONAL L.L.C.    FINANCE                  5/29/2008 0:00          $28,000.00
MCCAIN VICTORY CALIFORNIA              2008    INDIVIDUAL      VANETIK, YURI MR. 8502 E. CHAPMAN               SUITE 609       ORANGE             CA            92869         VANETIK INTERNATIONAL L.L.C.    FINANCE                  5/28/2008 0:00          $40,300.00
CALIFORNIA REPUBLICAN PARTY/V8         2008    INDIVIDUAL      VANETIK, YURI      8502 E CHAPMAN AVE STE 609                   ORANGE             CA            92869         VANETIK INTERNATIONAL, L.L.C.   FINANCE                  5/28/2008 0:00          $10,000.00
MCCAIN-PALIN COMPLIANCE FUND INC.      2008    INDIVIDUAL      VANETIK, YURI MR. 8502 E. CHAPMAN               SUITE 609       ORANGE             CA            928692461     VANETIK INTERNATIONAL L.L.C.    FINANCE                  5/28/2008 0:00          $2,300.00
JOHN MCCAIN 2008 INC.                  2008    INDIVIDUAL      VANETIK, YURI MR. ESQ.
                                                                                  8502 E. CHAPMAN              SUITE 609       ORANGE             CA            92869         VANETIK INTERNATIONAL L.L.C.    FINANCE                  3/25/2008 0:00          $2,300.00
GENERATION NEXT PAC- FEDERAL           2008    INDIVIDUAL      VANETIK, YURI      8502 E CHAPMAN AVENUE        SUITE 609       ORANGE             CA            92869         VANETIK INTERNATIONAL, LLC      INVESTOR                 3/5/2008 0:00           $5,000.00
ACCOUNT
JOHN CAMPBELL FOR CONGRESS             2007    INDIVIDUAL VANETIK, YURI      8502 E CHAPMAN AVENUE             SUITE 609       ORANGE             CA            92869         VANETIK INTERNATIONAL           INVESTOR                 10/10/2007 0:00         $2,300.00
REPUBLICAN NATIONAL COMMITTEE          2007    INDIVIDUAL VANETIK, YURI MR. ESQ.
                                                                             1085 CASTLEROCK LANE                              SANTA ANA          CA            92705         VANETIK INTERNATIONAL L.L.C.    VENTURE CAPITAL &        9/19/2007 0:00          $10,000.00
                                                                                                                                                                                                              CONSULTING
ROMNEY FOR PRESIDENT INC.              2007    INDIVIDUAL VANETIK, YURI MR. 1085 CASTLEROCK                                    LEMON HEIGHTS      CA            927056128 VANETIK INTERNATIONAL LLC           INVESTOR                 6/19/2007 0:00          $1,300.00
REPUBLICAN NATIONAL COMMITTEE          2007    INDIVIDUAL VANETIK, YURI MR. ESQ.
                                                                             1085 CASTLEROCK LANE                              SANTA ANA          CA            92705     VANETIK INTERNATIONAL L.L.C.        VENTURE CAPITAL &        3/30/2007 0:00          $15,000.00
                                                                                                                                                                                                              CONSULTING
RUDY GIULIANI PRESIDENTIAL             2007    INDIVIDUAL VANETIK, YURI MR.        8502 E. CHAPMAN                             ORANGE             CA            92869         VANETIK INTERNATIONAL           INVESTOR                 3/29/2007 0:00          $2,300.00
COMMITTEE INC
GENERATION NEXT PAC- FEDERAL           2007    INDIVIDUAL VANETIK, YURI            8502 E. CHAPMAN SUITE 609                   ORANGE             CA            92869         VANETIK INTERNATIONAL LLC       INVESTOR                 3/7/2007 0:00           $5,000.00
ACCOUNT
REPUBLICAN NATIONAL COMMITTEE          2006    INDIVIDUAL VANETIK, YURI MR. ESQ.
                                                                             1085 CASTLEROCK LANE                              SANTA ANA          CA            92705         VANETIK INTERNATIONAL L.L.C.    VENTURE CAPITAL &        7/17/2006 0:00          $10,000.00
                                                                                                                                                                                                              CONSULTING
SHERMAN FOR CONGRESS                   2006    INDIVIDUAL VANETIK, YURI            2041 CONEJO LN.                             FULLERTON          CA            92633         VAN ASSET                       PRIVATE INVESTOR         7/10/2006 0:00          $1,000.00
                                                                                                                                                                              MANAGEMENTLLC/PRIVATE INV
SHERMAN FOR CONGRESS                   2006    INDIVIDUAL VANETIK, YURI            2041 CONEJO LN.                             FULLERTON          CA            92633         VAN ASSET                       PRIVATE INVESTOR         7/10/2006 0:00          $1,000.00
                                                                                                                                                                              MANAGEMENTLLC/PRIVATE INV
REPUBLICAN NATIONAL COMMITTEE          2006    INDIVIDUAL VANETIK, YURI MR. ESQ.
                                                                             1085 CASTLEROCK LANE                              SANTA ANA          CA            92705         VANETIK INTERNATIONAL L.L.C.    VENTURE CAPITAL &        4/28/2006 0:00          $7,500.00
                                                                                                                                                                                                              CONSULTING
REPUBLICAN CAMPAIGN COMMITTEE OF       2006    INDIVIDUAL VANETIK, YURI            1085 CASTLEROCK LN                          SANTA ANA          CA            92705         VANETIK INTERNATIONAL LLC       INVESTMENT BANKING       4/24/2006 0:00          $5,000.00
NEW MEXICO




                                                                                                                                 -19-
                                Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 20 of 45 Page ID #:82

committee_name                   report_year entity_type_ contributor_name   contributor_street_1   contributor_s contributor_city   contributor   contributor contributor_employer        contributor_occupation   contribution_receipt_   contribution_receipt
                                             desc                                                   treet_2                          _state        _zip                                                             date                    _amount
THE COMMONWEALTH PAC                2006     INDIVIDUAL VANETIK, YURI        2041 CONEJO LANE                     FULLERTON          CA            92633       VANETIK INTERNATIONAL LLC   INVESTOR                 4/21/2006 0:00          $2,000.00
MORROW CONGRESSIONAL COMMITTEE      2006     INDIVIDUAL VANETIK, YURI        1085 CASTLEROCK                      LEMON MTS          CA            92705       VANETIK                     INVESTOR                 4/11/2006 0:00          $1,000.00
                                                                                                                                                               INTERNATIONAL/INVESTOR
MORROW CONGRESSIONAL COMMITTEE      2005    INDIVIDUAL VANETIK, YURI         1085 CASTLEROCK                      LEMON MTS          CA            92705       VANETIK                     INVESTOR                 12/6/2005 0:00          $500.00
                                                                                                                                                               INTERNATIONAL/INVESTOR
REPUBLICAN NATIONAL COMMITTEE       2005    INDIVIDUAL VANETIK, YURI MR. ESQ.
                                                                          1085 CASTLEROCK LANE                    SANTA ANA          CA            92705       VANETIK INTERNATIONAL LLC   VENTURE CAPITAL &        8/29/2005 0:00          $7,500.00
                                                                                                                                                                                           CONSULTING
GIORGINO FOR CONGRESS               2004    INDIVIDUAL VANETIK, YURI MR.     1085 CASTLEROCK                      SANTA ANA          CA            92705     VANETIV INTERNATIONAL         INVESTOR                 9/13/2004 0:00          $250.00
                                                                                                                                                             LLC/INVESTOR
REPUBLICAN NATIONAL COMMITTEE       2004    INDIVIDUAL VANETIK, YURI MR. ESQ.
                                                                          1085 CASTLEROCK LANE                    SANTA ANA          CA            92705     VANETIK INTERNATIONAL LLC     VENTURE CAPITAL &        8/23/2004 0:00          $6,500.00
                                                                                                                                                                                           CONSULTING
GIORGINO FOR CONGRESS               2004    INDIVIDUAL VANETIK, YURI MR. 1085 CASTLEROCK                          SANTA ANA          CA            92705     VANETIV INTERNATIONAL, LLC    INVESTOR                 8/20/2004 0:00          $100.00
REPUBLICAN NATIONAL COMMITTEE       2004    INDIVIDUAL VANETIK, YURI MR. ESQ.
                                                                          1085 CASTLEROCK LANE                    SANTA ANA          CA            92705     VANETIK INTERNATIONAL LLC     VENTURE CAPITAL &        8/10/2004 0:00          $1,000.00
                                                                                                                                                                                           CONSULTING




                                                                                                                    -20-
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 21 of 45 Page ID #:83




                   EXHIBIT E




                                      -21-
8/6/2019                                                            Nina Vanetik - 1085
                                        Case 8:19-cv-01212-JVS-JDE Document        17 Castlerock Ln, Santa Ana,Page
                                                                                        Filed 08/08/19          Ca 92705
                                                                                                                      22 of 45 Page ID #:84




           1085 Castlerock Ln, Santa Ana, CA                                                                  Home > California > Santa Ana > 1085 Castlerock Ln




           DETAILS




              Property Owner:                                                                  Nina Vanetik


              Address:                                                                         1085 Castlerock Ln


              City:                                                                            Santa Ana


              State:                                                                           California


              Zip Code:                                                                        92705


              Account ID:                                                                      ORG-50356135


              Land Use Code:                                                                   101


              Land Use Description:                                                            RESID. SINGLE FAMILY


              Lot:                                                                             ORG:50356135


              Appraised Valuation:                                                             935598


              Assessed Valuation:                                                              935598


              Line Valuation Size:                                                             0.368 acres


            SPONSORED SEARCHES

                   property ownership records                         house property value

                     heat & cool air conditioner                         central air units




                PROPERTY DESCRIPTION




                1085 Castlerock Ln is a parcel of land located in Santa Ana, California and has a legal description provided by the
                local assessor of ORG:50356135. The Arivify.com account number for this parcel is ORG-50356135.


                1085 CASTLEROCK LN contains 4,860 square feet of living area and was built in 1989. This property has an
                improvement value of $522,617.


                The last assessment recorded was taken in the year 2015 with a value of 935598.


                This parcel is owned by Nina Vanetik and can be described as a Resid. Single Family.


                For more information regarding 1085 Castlerock Ln including construction details, assessments, previous owners, and
                sales data please look below.


                                                                                        -22-
https://www.arivify.com/property/search/Cnz0IzAqc                                                                                                                  1/3
8/6/2019                                                            Nina Vanetik - 1085
                                        Case 8:19-cv-01212-JVS-JDE Document        17 Castlerock Ln, Santa Ana,Page
                                                                                        Filed 08/08/19          Ca 92705
                                                                                                                      23 of 45 Page ID #:85




                   Building                                                                                    1


                   Living Area                                                                                 4,860


                   Replacement Cost                                                                            935598


                   Year Built                                                                                  1989


                   Building Value                                                                              $522,617




           BUILDING ATTRIBUTES                                                                   ASSESSMENTS




              Assessor                                Claude Parrish, Assessor                     Year                     Value


              Bathrooms                               4                                            2015                     935598


              Bedrooms                                5


              Building Area                           4,860

                                                                                                 OWNERSHIP HISTORY
              Garage Size                             618


              Half Baths                              1

                                                                                                   Owners           Record          Date         Price
              Improvement Percentage                  55


              Improvement Value                       $522,617


              Land Value                              $412,981


              Legal Description                       N Tr 10479 Blk Lot 26


              Use Description                         Resid. Single Family



                                                                                        -23-




           NEARBY PROPERTIES




              Property                                                 Owner                                                             Value


              1045 CASTLEROCK LN                                       MARK A & DANNA GEORGE                                             619682




https://www.arivify.com/property/search/Cnz0IzAqc                                                                                                        2/3
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 24 of 45 Page ID #:86




                    EXHIBIT F




                                      -24-
           Received by NSD/FARA Registration Unit 10/07/2017 3:16:45 PM
       Case 8:19-cv-01212-JVS-JDE Document QOD!Pq/!2235.1116=!Gzrktgu!Oc{!42-!3131
                                           17 Filed 08/08/19 Page 25 of 45 Page ID #:87
W/U/!Fgrctvogpv!qh!Lwuvkeg                                               Ujqtv!Hqto!Tgikuvtcvkqp!Uvcvgogpv
Ycujkpivqp-!FE!31641                                                     Rwtuwcpv!vq!vjg!Hqtgkip!Cigpvu!Tgikuvtcvkqp!Cev!qh
                                                                         2;49-!cu!cogpfgf!

KPUVTWEVKQPU/!!Gcej!rctvpgt-!qhhkegt-!fktgevqt-!cuuqekcvg-!gornq{gg-!cpf!cigpv!qh!c!tgikuvtcpv!ku!tgswktgf!vq!hkng!c!ujqtv!hqto!tgikuvtcvkqp!uvcvgogpv!
wpnguu!jg!gpicigu!kp!pq!cevkxkvkgu!kp!hwtvjgtcpeg!qh!vjg!kpvgtguvu!qh!vjg!tgikuvtcpv(u!hqtgkip!rtkpekrcn!qt!wpnguu!vjg!ugtxkegu!jg!tgpfgtu!vq!vjg!tgikuvtcpv!
ctg!kp!c!ugetgvctkcn-!engtkecn-!qt!kp!c!tgncvgf!qt!ukoknct!ecrcekv{/!!Eqornkcpeg!ku!ceeqornkujgf!d{!hknkpi!cp!gngevtqpke!ujqtv!hqto!tgikuvtcvkqp!uvcvgogpv!
cv!jvvru<00yyy/hctc/iqx!/

Rtkxce{!Cev!Uvcvgogpv/!!Vjg!hknkpi!qh!vjku!fqewogpv!ku!tgswktgf!hqt!vjg!Hqtgkip!Cigpvu!Tgikuvtcvkqp!Cev!qh!2;49-!cu!cogpfgf-!33!W/U/E/!©!722!gv!ugs/-!
hqt!vjg!rwtrqugu!qh!tgikuvtcvkqp!wpfgt!vjg!Cev!cpf!rwdnke!fkuenquwtg/!!Rtqxkukqp!qh!vjg!kphqtocvkqp!tgswguvgf!ku!ocpfcvqt{-!cpf!hcknwtg!vq!rtqxkfg!vjg!
kphqtocvkqp!ku!uwdlgev!vq!vjg!rgpcnv{!cpf!gphqtegogpv!rtqxkukqpu!guvcdnkujgf!kp!Ugevkqp!9!qh!vjg!Cev/!!Gxgt{!tgikuvtcvkqp!uvcvgogpv-!ujqtv!hqto!
tgikuvtcvkqp!uvcvgogpv-!uwrrngogpvcn!uvcvgogpv-!gzjkdkv-!cogpfogpv-!eqr{!qh!kphqtocvkqpcn!ocvgtkcnu!qt!qvjgt!fqewogpv!qt!kphqtocvkqp!hkngf!ykvj!vjg!
Cvvqtpg{!Igpgtcn!wpfgt!vjku!Cev!ku!c!rwdnke!tgeqtf!qrgp!vq!rwdnke!gzcokpcvkqp-!kpurgevkqp!cpf!eqr{kpi!fwtkpi!vjg!rquvgf!dwukpguu!jqwtu!qh!vjg!
Tgikuvtcvkqp!Wpkv!kp!Ycujkpivqp-!FE/!!Uvcvgogpvu!ctg!cnuq!cxckncdng!qpnkpg!cv!vjg!Tgikuvtcvkqp!Wpkvu!ygdrcig<!jvvru<00yyy/hctc/iqx!/!!Qpg!eqr{!qh!
gxgt{!uwej!fqewogpv-!qvjgt!vjcp!kphqtocvkqpcn!ocvgtkcnu-!ku!cwvqocvkecnn{!rtqxkfgf!vq!vjg!Ugetgvct{!qh!Uvcvg!rwtuwcpv!vq!Ugevkqp!7)d*!qh!vjg!Cev-!cpf!
eqrkgu!qh!cp{!cpf!cnn!fqewogpvu!ctg!tqwvkpgn{!ocfg!cxckncdng!vq!qvjgt!cigpekgu-!fgrctvogpvu!cpf!Eqpitguu!rwtuwcpv!vq!Ugevkqp!7)e*!qh!vjg!Cev/!!Vjg!
Cvvqtpg{!Igpgtcn!cnuq!vtcpuokvu!c!ugok.cppwcn!tgrqtv!vq!Eqpitguu!qp!vjg!cfokpkuvtcvkqp!qh!vjg!Cev!yjkej!nkuvu!vjg!pcogu!qh!cnn!cigpvu!tgikuvgtgf!wpfgt!
vjg!Cev!cpf!vjg!hqtgkip!rtkpekrcnu!vjg{!tgrtgugpv/!!Vjku!tgrqtv!ku!cxckncdng!vq!vjg!rwdnke!cpf!qpnkpg!cv<!jvvru<00yyy/hctc/iqx/!!

Rwdnke!Tgrqtvkpi!Dwtfgp/!!Rwdnke!tgrqtvkpi!dwtfgp!hqt!vjku!eqnngevkqp!qh!kphqtocvkqp!ku!guvkocvgf!vq!cxgtcig!/53;!jqwtu!rgt!tgurqpug-!kpenwfkpi!vjg!
vkog!hqt!tgxkgykpi!kpuvtwevkqpu-!ugctejkpi!gzkuvkpi!fcvc!uqwtegu-!icvjgtkpi!cpf!ockpvckpkpi!vjg!fcvc!pggfgf-!cpf!eqorngvkpi!cpf!tgxkgykpi!vjg!
eqnngevkqp!qh!kphqtocvkqp/!!Ugpf!eqoogpvu!tgictfkpi!vjku!dwtfgp!guvkocvg!qt!cp{!qvjgt!curgev!qh!vjku!eqnngevkqp!qh!kphqtocvkqp-!kpenwfkpi!uwiiguvkqpu!
hqt!tgfwekpi!vjku!dwtfgp!vq!Ejkgh-!Tgikuvtcvkqp!Wpkv-!Eqwpvgtkpvgnnkigpeg!cpf!Gzrqtv!Eqpvtqn!Ugevkqp-!Pcvkqpcn!Ugewtkv{!Fkxkukqp-!W/U/!Fgrctvogpv!qh
Lwuvkeg-!Ycujkpivqp-!FE!31641=!cpf!vq!vjg!Qhhkeg!qh!Kphqtocvkqp!cpf!Tgiwncvqt{!Chhcktu-!Qhhkeg!qh!Ocpcigogpv!cpf!Dwfigv-!Ycujkpivqp-!FE!31614/!


2/!!Pcog                                                                      3/!!Tgikuvtcvkqp!Pq/
   [wtk Xcpgvkm                                                                    6474
4/!!Tgukfgpeg!Cfftguu)gu*                                                     5/!!Dwukpguu!Cfftguu)gu*
   2196 Ecuvngtqem Ncpg                                                          6868 Y/ Egpvwt{ Dnxf- Uwkvg 811
   Ucpvc Cpc- EC ;3816                                                           Nqu Cpigngu- EC ;1156
                                                                                 e0q Lqjp Jcoknvqp- Gus/

6/!![gct!qh!Dktvj 2;81                                                        7/!!Kh!rtgugpv!ekvk|gpujkr!ycu!pqv!ceswktgf!d{!dktvj-!
                                                                                  kpfkecvg!yjgp-!cpf!jqy!ceswktgf/
    Pcvkqpcnkv{ WUUT                                                              Pcvwtcnk|cvkqp kp )crrtqzkocvgn{* 2;95

    Rtgugpv!Ekvk|gpujkr WUC

8/!!Qeewrcvkqp Ocpcigogpv Eqpuwnvcpv cpf Rtkxcvg Kpxguvqt

9/!!Yjcv!ku!vjg!pcog!cpf!cfftguu!qh!vjg!rtkoct{!tgikuvtcpvA!                      6868 Y/ Egpvwt{ Dnxf- Uwkvg 811
!!!!!Pcog!                                                               Cfftguu! Nqu Cpigngu- EC ;1156
           Ogfqyqqf Ocpcigogpv- NNE
                                                                                  e0q Lqjp Jcoknvqp- Gus/
;/!!Kpfkecvg!{qwt!eqppgevkqp!ykvj!vjg!rtkoct{!tgikuvtcpv<!
          "  !!rctvpgt!                             "
                                                !!fktgevqt!                        " !!gornq{gg!                   " !!eqpuwnvcpv!
          "  !!qhhkegt!                             "
                                                !!cuuqekcvg!                       " !!cigpv!                      " !!uwdeqpvtcevqt!
          "  !!qvjgt!)urgekh{*aaaaaaaaaaaaaaaaaaaaaaaaaaaaaaa!

!21/!!Nkuv!gxgt{!hqtgkip!rtkpekrcn!vq!yjqo!{qw!yknn!tgpfgt!ugtxkegu!kp!uwrrqtv!qh!vjg!rtkoct{!tgikuvtcpv/!
      Ot/ Ugtjg{ T{dcnmc= cpf ugrctcvgn{- vjg Citctkcp Rctv{ qh Wmtckpg



22/!!Fguetkdg!ugrctcvgn{!cpf!kp!fgvckn!cnn!ugtxkegu!yjkej!{qw!yknn!tgpfgt!vq!vjg!hqtgkip!rtkpekrcn)u*!nkuvgf!kp!Kvgo!21!gkvjgt!fktgevn{-!qt!
     vjtqwij!vjg!rtkoct{!tgikuvtcpv!nkuvgf!kp!Kvgo!9-!cpf!vjg!fcvg)u*!qh!uwej!ugtxkegu/!!)Kh!urceg!ku!kpuwhhkekgpv-!c!hwnn!kpugtv!rcig!owuv!dg!
     wugf/*!
     Ugg Cvvcejogpv




                                                                            -25-                                                                HQTO!PUF.7!
                                                                                                                                                Tgxkugf!16028
           Received by NSD/FARA Registration Unit 10/07/2017 3:16:45 PM
                                                                                   Received by NSD/FARA Registration Unit 10/07/2017 3:16:45 PM
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 26 of 45 Page ID #:88




                                                                                                                                                  -26-
                                                                                   Received by NSD/FARA Registration Unit 10/07/2017 3:16:45 PM
  Received by NSD/FARA Registration Unit 10/07/2017 3:16:45 PM
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 27 of 45 Page ID #:89



                 Attachment to Medowood Management LLC Short Form (Yuri Vanetic)

 Question 11:

       Serhey Rybalka – Arrange meetings with U.S. government officials to discuss U.S. foreign policy
        relating to Ukraine, international commerce, and related matters. Dates of service are expected
        to occur through the end of 2017, possibly 2018. The registrant anticipates coordinating these
        and other services regulated by the Act with a subcontractor, Potomac International Partners,
        Inc. (FARA Reg. No. 6459).

       Agrarian Party of Ukraine – Develop a business plan and implementation strategy for the party.
        Arrange meetings with U.S. government officials and think tanks to highlight the party’s
        message regarding land use reform in Ukraine and to build the party’s brand. Dates of service
        are expected to occur through the end of 2017.

 Question 12:

       Serhey Rybalka – Arrange meetings with U.S. government officials to discuss U.S. foreign policy
        relating to Ukraine, international commerce, and related matters.

       Agrarian Party of Ukraine – Arrange meetings with U.S. government officials and think tanks to
        highlight the party’s message regarding land use reform in Ukraine and to build the party’s
        brand.




                                                  -27-


  Received by NSD/FARA Registration Unit 10/07/2017 3:16:45 PM
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 28 of 45 Page ID #:90




                   EXHIBIT G




                                      -28-
  CaseReceived
       8:19-cv-01212-JVS-JDE Document 17
                by NSD/FARA Registration   Filed
                                         Unit    08/08/19 Page
                                               03/19/2018      29 PM
                                                          4:39:57 of 45 Page ID #:91
                                                                         OMB No. 1124-0005; Expires May 31,2020
U.S. Department of Justice                                              Short Form Registration Statement
Washington,   dc   20530                                                Pursuant to the Foreign Agents Registration Act of
                                                                        1938, as amended

INSTRUCTIONS. Each partner, officer, director, associate, employee, and agent of a registrant is required to file a short form registration statement
unless he engages in no activities in furtherance of the interests of the registrant's foreign principal or unless the services he renders to the registrant
are in a secretarial, clerical, or in a related or similar capacity. Compliance is accomplished by filing an electronic short form registration statement
at httDs://www.fara.gov.

Privacy Act Statement, The filing of this document is required for the Foreign Agents Registration Act of 1938, as amended, 22 U.S.C. § 611 er seq.,
for the purposes of registration under the Act and public disclosure. Provision of the information requested is mandatory, and failure to provide the
information is subject to the penalty and enforcement provisions established in Section 8 of the Act. Every registration statement, short form
registration statement, supplemental statement, exhibit, amendment, copy of informational materials or other document or information filed with the
Attorney General under this Act is a public record open to public examination, inspection and copying during the posted business hours of the
Registration Unit in Washington, DC. Statements are also available online at the Registration Unit’s webpage: https://www.fara.gov. One copy of
every such document, other than informational materials, is automatically provided to the Secretary of State pursuant to Section 6(b) of the Act, and
copies of any and all documents are routinely made available to other agencies, departments and Congress pursuant to Section 6(c) of the Act. The
Attorney General also transmits a semi-annual report to Congress on the administration of the Act which lists the names of all agents registered under
the Act and the foreign principals they represent. This report is available to the public and online at: https://www.fara.gov.

Public Reporting Burden. Public reporting burden for this collection of information is estimated to average ,429 hours per response, including the
time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
collection of information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions
for reducing this burden to Chief, Registration Unit, Counterintelligence and Export Control Section, National Security Division, U.S. Department Of
Justice, Washington, DC 20530; and to the Office of Information and Regulatory Affairs, Office of Management and Budget, Washington, DC 20503.


1. Name                                                                       2. Registration No.
  Yuri Vanetik                                                                     6474

3. Residence Address(es)                                                      4. Business Address(es)
   1085 Castlerock Lane                                                          5757 W. Century Blvd, Suite 700
  Santa Ana, CA 92705                                                            Los Angeles, CA 90045
                                                                                 do John Hamilton, Esq.
5. Year of Birth 1970                                                         6. If present citizenship was not acquired by birth,
                                                                                 indicate when, and how acquired.
   Nationality USSR                                                              Naturalization in (approximately) 1984

   Present Citizenship USA

7. Occupation Management Consultant and Private Investor

8. What is the name and address of the primary registrant?                           5757 w. Century Blvd, Suite 700
   Name Medowood Management, LLC                                         Address     Los Angeles, CA 90045
                                                                                     do John Hamilton, Esq.
9. Indicate your connection with the primary registrant:
          □ partner                                □ director                       □ employee                    □ consultant
          0 officer                                □ associate                      □ agent                       □ subcontractor
          □ other (specify)

10. List every foreign principal to whom you will render services in support of the primary registrant.
    Mr. Valerii Babych


11. Describe separately and in detail all services which you will render to the foreign principal(s) listed in Item 10 either directly, or
    through the primary registrant listed in Item 8, and the date(s) of such services. (Ifspace is insufficient, a full insert page must be
    used.)
    Arrange meetings with U.S. government officials, think tanks, and media to discuss U.S. foreign policy regarding Ukraine.




                                                                                                                                               FORM NSD-6
                                                                            -29-                                                               Revised 05/17
          Received by NSD/FARA Registration Unit 03/19/2018 4:39:57 PM
    CaseReceived
         8:19-cv-01212-JVS-JDE Document 17
                  by NSD/FARA Registration UnitFiled 08/08/19 Page
                                                   03/19/2018       30PM
                                                              4:39:57 of 45 Page ID #:92

12. Do any of the above described services include political activity as defined in Section l (o) of the Act and in the footnote below?
                Yes E            No □
      If yes, describe separately and in detail such political activity.
      Arrange meetings with U.S. government officials, think tanks, and media to discuss U.S. foreign policy regarding Ukraine.




13. The services described in Items 11 and 12 are to be rendered on a
        □ full time basis                                0 part time basis                                                                         □ special basis

14. What compensation or thing of value have you received to date or will you receive for the above services?                                                           '
       □ Salary: Amountsper_________                                  □ Commission at          ____ % of
             S Salary: Not based solely on services rendered to the foreign principal(s).
             □ Fee: Amounts__________                                                               □ Other thing of value__________________

15. During the period beginning 60 days prior to the date of your obligation to register to the time of filing this statement, did you
    make any contributions of money or other things of value from your own funds or possessions and on your own behalf in
    connection with any election to political office or in connection with any primary election, convention, or caucus held to select
    candidates for any political office?      Yes □         No 0

      If yes, furnish the following information:

      Date                  Amount or Thing of Value                          Political Organization or Candidate                                        Location of Event
      N/A




                                                                                  EXECUTION

In accordance with 28 U.S.C. § 1746, the undersigned swears or affirms under penalty of petjury that he/she has read the
information set forth in this registration statement and that he/she is familiar with the contents thereof and that such contents are in
their entirety true and accurate to the best of his/her knowledge and belief.
                                                                                                                                     Digitally signed by: Duo Device
                                                                                                    Duo Device                    /Authenti cation
             March 17, 2018                                                                                                       /DN: CN = Duo Device Authentication
                                                                                                    Authentication                 ' date: 2018.03.17 14:30:03-MOT

                         (Date ofsignature)                                                                                 (Signature)
                                                                                                    Electronically signed by Yuri Vanetik




Footnote: "Political activity,” as defined in Section l(o) of the Act, means any activity which the person engaging in believes will, or that the person intends to, in any way influence
any agency dr official of the Government of the United States or any section of the public within the United States with reference to formulating, adopting, or changing the
domestic or foreign policies of the United States or with reference to the political or public interests, policies, or relations of a government of a foreign country or a foreign political
party.



                                                                                           -30-
             Received by NSD/FARA Registration Unit 03/19/2018 4:39:57 PM
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 31 of 45 Page ID #:93




                   EXHIBIT H




                                      -31-
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 32 of 45 Page ID #:94




   Redacted




  Redacted




                                      -32-
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 33 of 45 Page ID #:95




                    EXHIBIT I




                                      -33-
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 34 of 45 Page ID #:96




   State of New Mexico
   Office of the Secretary of State                              SECRETARY OF STATE
   Ethics Administration
   325 Don Gaspar Suite 300                                                  Dianna J. Duran
   Santa Fe, New Mexico 87503
   (800) 477-3632/(505) 827-3600

   Candidate                                                           Campaign Reporting Act
                                                               Report of Expenditures and Contributions                                      Official Time Stamp

   FORM A                                                                           2011
   Candidate's Name                             Martinez, Susana

   Date Submitted:                10/7/2011 2:17:47 PM Date Run:                        10/7/2011 2:17:47 PM Date Due:                     10/11/2011 5:00:00 PM



   1. FILING DEADLINES (Check the box that indicates the report being filled)                                                      2. Filing Officer

        4/11/2011 Before 5PM                                                                                                        X Secretary Of State

   X 10/11/2011 Before 5PM                                                                                                             County Clerk



                                                                                                                                              County Name

             Full name of Candidate                                             Office Sought or Held
        3. Martinez, Susana                                                     Governor Of New Mexico
             Mailing Address                                                    City, State & Zip Code

             P.O. Box 1517                                                      Las Cruces, NM 88004-5117
             Phone #                                                            Fax #



             Full name of Campaign Committee                                    Phone #

        4.                                                                      575-636-2150
             Mailing Address                                                    City, State, Zip Code                              Fax #



             Full Name of Treasurer                                             Phone #

        5. Emerick Biad, Anna                                                   5754960938
             Mailing Address                                                    City, State, Zip Code                              Fax #

             4008 Fiesta Drive                                                  Las Cruces, NM 88005-4209
             Name & Street Address of Financial Institution Where bank account is mantained (Bank Account Located in New Mexico)

             Wells Fargo. 425 South Telshor Boulevard, Las Cruces, NM 88011

   6.        FINANCIAL SUMMARY
        a.                                                                          OPENING BALANCE for reporting period                               $210,334.72
                                                                         ("0" If first report, or CLOSING BALANCE FROM LAST REPORT)



        b.                                     Total Monetary Contribution this Reporting Period (Form B1 + Form B3)                                   $109,369.11
        c.                                               Total Expenditures this Reporting Period (Form C + Form C1)                                    $54,133.12
        d.                                                             Closing Balance this Reporting Period (6a + 6b - 6c)                            $265,570.71
        e.                                             Total Loans To the Committee this Reporting Period (Forma A1)                                         $0.00
        f.                                                                              Total unpaid Campaign Debt (Form A1)                                 $0.00
        g.                                                   Total In-Kind Contributions this Reporting Period (Form B 2)                                    $0.00
   7.        Special Event Work sheet Attached                            Yes                       X No


                                                                                                                                                 Page 1 of 47




                                                                                   -34-
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 35 of 45 Page ID #:97



   State of New Mexico                            Campaign Reporting Act

   Ethics Administration                 Report of Expenditures and Contributions                                  2011
   Candidate's Name               Martinez, Susana

   Date Submitted:       10/7/2011 2:17:47 PM Date Run:       10/7/2011 2:17:47 PM Date Due:         10/11/2011 5:00:00 PM

     1. TOTAL DEBT CARRIED FORWARD                                                                                 $0.00
     2. TOTAL LOAN CONTRIBUTIONS                                                                                   $0.00
     3. TOTAL DEBT PAID                                                                                            $0.00
     4. TOTAL LOANS FORGIVEN                                                                                       $0.00
     5. TOTAL UNPAID DEBT                                                                                          $0.00




                                            CERTIFICATION OF REPORT

    I here by swear or affirm,under penalty of purjury, that all the information on this form and any attachments is
    true correct and complete to the best of my knowledge; and I further swear or affirm that if this is a final report
    the candidate named herein has been dissolved or no longer exists and that the committee bank account has
    been closed.




                                    Attested this                               day of                                ,



                                                            (Signature of Treasurer)

                (SEAL)
                                                                   (Printed Name)


                                                           NOTARY INFORMATION

     State of                                 , County

     Subscribed and sworn to before me this                                     day of                   ,2010

     Date Commission Expires:
                                                                                (Signature of Notary Public)




                                                                                                           Page 2 of 47




                                                            -35-
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 36 of 45 Page ID #:98



   State of New Mexico                           Campaign Reporting Act

   Ethics Administration                 Report of Expenditures and Contributions                                 2011

                                                          FORM B 1
                                           MONETARY CONTRIBUTIONS

   Candidate's Name               Martinez, Susana

   Date Submitted:       10/7/2011 2:17:47 PM Date Run:       10/7/2011 2:17:47 PM Date Due:        10/11/2011 5:00:00 PM


     DATE            NAME and ADDRESS of CONTRIBUTOR                          OCCUPATION                   AMOUNT
                                                                     (of any contributor who makes a
                                                                    contribution of $250 or more in an
                                                                                 election)
    9/30/2011   Redacted                                                                                         $100.00

    9/30/2011   Redacted                                           Retired                                        $10.00

    9/30/2011   Redacted                                           Homemaker                                      $20.00

    9/30/2011   Redacted                                           Retired                                        $75.00

    9/30/2011   Redacted                                                                                         $100.00

    9/30/2011   Redacted                                                                                          $25.00

    9/30/2011   Redacted                                           Consultant                                      $2.00

    9/30/2011   Redacted                                           Retired                                        $50.00

    9/30/2011   Redacted                                           Physician                                      $30.00

    9/30/2011   Redacted                                           Rancher                                        $75.00

    9/30/2011   Redacted                                           Rancher                                        $50.00

    9/30/2011   Redacted                                                                                          $10.00

    9/30/2011   Redacted                                           Investor                                      $500.00

    9/30/2011   Redacted                                           Retired                                        $25.00

    9/30/2011   Redacted                                           Scientist                                      $35.00

    9/30/2011   Redacted                                           Business Owner                                $150.00

    9/30/2011   Redacted                                           Retired                                        $25.00

    9/30/2011   Redacted                                           Retired                                        $50.00

    9/28/2011   Redacted                                                                                         $187.70

    9/28/2011   Redacted                                                                                         $187.70

    9/27/2011   Redacted                                           Retired                                        $25.00

                                                                                                         Page 3 of 47




                                                            -36-
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 37 of 45 Page ID #:99



   State of New Mexico                           Campaign Reporting Act

   Ethics Administration                Report of Expenditures and Contributions               2011
     9/6/2011   Redacted                                                                       $13.00

     9/2/2011   Redacted                                                                    $5,000.00

     9/2/2011   Redacted                                                                    $5,000.00

    8/15/2011   Redacted                                                                    $1,000.00

    8/10/2011   Redacted                                                                      $500.00

    8/10/2011   Redacted                                                                      $500.00

    8/10/2011   Redacted                                                                      $200.00

    8/10/2011   Redacted                                          Business Owner            $1,000.00

    8/10/2011   Redacted                                                                    $2,600.00

    8/10/2011   Redacted                                                                    $2,500.00

     8/3/2011   Redacted                                                                    $2,000.00

    7/18/2011   Redacted                                          Administrator             $1,000.00

    7/11/2011   Redacted                                          VP Advancement              $500.00

    6/28/2011 Yuri Vanetik - 1085 Castlerock Lane, Santa Ana CA Investor                    $1,000.00
              92705-6128
    6/28/2011   Redacted                                          Construction              $1,000.00

    6/28/2011   Redacted                                          Attorney                    $150.00

    6/20/2011   Redacted                                          CEO                         $500.00

    6/20/2011   Redacted                                          Property Investor           $250.00

    6/15/2011   Redacted                                          President                 $1,000.00

    6/15/2011   Redacted                                          President                 $1,000.00

    6/15/2011   Redacted                                          CEO                       $1,000.00

    6/15/2011   Redacted                                          President                   $500.00

    6/15/2011   Redacted                                          Business Owner              $500.00

    6/15/2011   Redacted                                                                    $1,000.00


    6/15/2011   Redacted                                                                      $999.00

    6/15/2011   RRedacted                                         Retired                     $500.00



                                                                                      Page 34 of 47




                                                           -37-
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 38 of 45 Page ID #:100




                    EXHIBIT J




                                       -38-
8/8/2019Case                            New Jersey17
                8:19-cv-01212-JVS-JDE Document     Election Law Enforcement
                                                         Filed  08/08/19Commission
                                                                            Page 39 of 45 Page ID #:101


                                                                SINGLE CONTRIBUTOR VIEW


                                                       Contributor Name                VANETIK, YURI


                                                            Address                  1085 CASTLEROCK
                                                                                    SANTA ANA,CA 92705


                                                        Contributor Type                INDIVIDUAL


                                                       Contribution Type                 MONETARY


                                                          Occupation                 MGMT/EXECUTIVES


                                                           Employer               VANETIK INTERNATIONAL
                                                                                     1085 CASTLEROCK
                                                                                    SANTA ANA,CA 92705


                                                      Recipient Information   NJ REPUBLICAN STATE COMMITTEE,
                                                                              POLITICAL PARTY COMMITTEE, 2011,
                                                                                STATE POLITICAL PARTY CMTE,
                                                                                         STATEWIDE,
                                                                                         REPUBLICAN

                                                          Contribution Date Contribution Amount
                                                                 11/11/2011          $1,500.00




                                                                          -39-
https://www.elec.state.nj.us/ELECReport/SearchContributorDetails.aspx?cid=FE698                                  1/1
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 40 of 45 Page ID #:102




                   EXHIBIT K




                                       -40-
8/6/2019Case                    Business Search
                8:19-cv-01212-JVS-JDE           - Business Entities
                                           Document        17 Filed - Business Programs | California
                                                                           08/08/19       Page 41    Secretary
                                                                                                        of 45of State
                                                                                                                 Page ID #:103
                              Alex Padilla
                              California Secretary of State


                                                                      Business Search - Entity Detail

                                                              The California Business Search is updated daily and reflects work processed through Monday,
                                                              August 5, 2019. Please refer to document Processing Times for the received dates of filings
                                                              currently being processed. The data provided is not a complete or certified record of an entity.
                                                              Not all images are available online.

                                                              C2645752            AZOTH, INC.
                                                              Registration Date:                 02/19/2004
                                                              Jurisdiction:                      CALIFORNIA
                                                              Entity Type:                       DOMESTIC STOCK
                                                              Status:                            FTB SUSPENDED
                                                              Agent for Service of               YURI VANETIK
                                                              Process:                           8502 E CHAPMAN AVENUE STE 609
                                                                                                 ORANGE CA 92869
                                                              Entity Address:                    *
                                                              Entity Mailing Address:            1085 CASTLEROCK LANE
                                                                                                 SANTA ANA CA 92705




                                                               Document Type                                File Date                     PDF

                                                               REGISTRATION                                  02/19/2004



                                                              * Indicates the information is not contained in the California Secretary of State's database.

                                                                     If the status of the corporation is "Surrender," the agent for service of process is
                                                                     automatically revoked. Please refer to California Corporations Code section 2114 for
                                                                     information relating to service upon corporations that have surrendered.
                                                                     For information on checking or reserving a name, refer to Name Availability.
                                                                     If the image is not available online, for information on ordering a copy refer to
                                                                     Information Requests.
                                                                     For information on ordering certificates, status reports, certified copies of documents
                                                                     and copies of documents not currently available in the Business Search or to request a
                                                                     more extensive search for records, refer to Information Requests.
                                                                     For help with searching an entity name, refer to Search Tips.
                                                                     For descriptions of the various fields and status types, refer to Frequently Asked
                                                                     Questions.


                                                                Modify Search              New Search             Back to Search Results




                                                                                          -41-
https://businesssearch.sos.ca.gov/CBS/Detail                                                                                                                     1/1
Case 8:19-cv-01212-JVS-JDE Document 17 Filed 08/08/19 Page 42 of 45 Page ID #:104




                    EXHIBIT L




                                       -42-
8/6/2019Case                               Abstract-Recrded16-0525.pdf
                8:19-cv-01212-JVS-JDE Document  17 Filed 08/08/19      | DocDroid
                                                                             Page 43 of 45 Page ID #:105




                                                                      -43-
https://www.docdroid.net/VFSl4EI/abstract-recrded16-0525.pdf#page=2                                        1/3
8/6/2019Case                               Abstract-Recrded16-0525.pdf
                8:19-cv-01212-JVS-JDE Document  17 Filed 08/08/19      | DocDroid
                                                                             Page 44 of 45 Page ID #:106




                                                                      -44-
https://www.docdroid.net/VFSl4EI/abstract-recrded16-0525.pdf#page=2                                        2/3
8/6/2019Case                               Abstract-Recrded16-0525.pdf
                8:19-cv-01212-JVS-JDE Document  17 Filed 08/08/19      | DocDroid
                                                                             Page 45 of 45 Page ID #:107




                                                                      -45-
https://www.docdroid.net/VFSl4EI/abstract-recrded16-0525.pdf#page=2                                        3/3
